Citation Nr: 1445950	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-24 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 25, 2010, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent rating, effective from October 12, 2005.  

The Veteran had a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to an increased rating for PTSD was finally adjudicated by the Board in a February 2013 determination.  The Veteran appealed that determination to the Court, not as to the PTSD issue, but instead contending that the issue of entitlement to an earlier effective date for TDIU also was before the Board.  In that regard, entitlement to TDIU was granted in a November 2011 rating decision, effective from June 25, 2010.

In a March 2014 Memorandum Decision, the Court concluded that because the Veteran had filed a Notice of Disagreement (NOD) for an increased rating for PTSD that the claim of entitlement to TDIU also was in appellate status at the time of the November 2011 rating decision.  As such, the November 2011 rating decision "did not - and could not - bifurcate the issue of TDIU from the appellant's increased compensation claim because appellate jurisdiction had already been triggered."  Therefore, the issue of entitlement to an earlier effective date for TDIU was before the Board and the Court remanded the issue for consideration.

The record reflects that after the March 2014 Memorandum Decision the Veteran, through his representative, submitted additional relevant evidence to the Board.  No subsequent SSOC was issued, but this is not necessary because the Veteran's representative submitted a waiver of initial review of the evidence by the agency of original jurisdiction in accordance with 38 C.F.R. § 20.1304 (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was received on October 12, 2005, and ultimately service connection was granted as of that date.  

2.  The Veteran did not appeal the effective date of the grant of service connection; however, he did appeal the initial rating assigned to PTSD.  A claim for TDIU was reasonably raised as a result.

3.  The Veteran is presently service-connected for PTSD, evaluated as 70 percent disabling from October  12, 2005; sleep apnea, evaluated as 50 percent disabling from June 8, 2011; and hemorrhoids, evaluated as noncompensable from August 25, 2011.  His combined evaluation is 70 percent from October 12, 2005, and 90 percent from June 8, 2011.

4.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran was unemployable as a result of service-connected disabilities from October 12, 2005.


CONCLUSION OF LAW

The criteria for an effective date of October 12, 2005, but not earlier, for the award of entitlement to TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2006-2007); 3.400 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial rating decision that granted entitlement to service connection for PTSD and assigned an initial rating thereto.  Since the claim as to an earlier effective date is considered a "downstream" issue, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).

Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  In addition, the Veteran filed an "Expedited Claims Adjudication Initiative: Agreement and Waiver of Rights," with respect to his claim for TDIU in November 2009.  Thus, any error in the content or timing of notice is nonprejudicial.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  In addition, the Board notes that records from the Social Security Administration (SSA) have also been obtained and associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran has been provided multiple VA examinations to determine the current severity of his service-connected disabilities during the period under consideration.

Based on the foregoing, VA has sufficiently satisfied its duties to inform and assist the Veteran in the development of his claim, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Earlier Effective Date for TDIU

A claim for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Pursuant to the holding of the March 2014 Memorandum Decision, the Veteran's TDIU claim stems from his initial claim for entitlement to service connection for PTSD, first raised and received by VA on October 12, 2005.  

The effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  

The Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Initially, the Board notes that the Veteran has never disputed the effective date of his grant of entitlement to service connection for PTSD, October 12, 2005, and that effective date is now final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  As such, the earliest effective date for which TDIU could be assigned is October 12, 2005 - the date of receipt of the claim for service connection, on which the downstream claim of TDIU is based.  Affording the Veteran the benefit of the doubt, the Board concludes that an effective date of October 12, 2005, for the grant of entitlement to TDIU is warranted.

In reaching that conclusion, the Board notes that a November 2005 psychiatric evaluation indicated that the Veteran had severe limitation in his ability to relate appropriately to co-workers and supervisors, the ability to interact appropriately in public contacts, and the ability to respond appropriately to and tolerate the pressures and expectations of a normal work setting.  In January 2006 and April 2007 letters from the Veteran's VA treating health provider, the health professional indicated that the Veteran's PTSD rendered him, "severely impaired in occupational and social adjustment, and is unemployable."  A March 2006 psychiatric evaluation included the notation that, "This claimant had some difficulty accepting instruction in this interview today and this might indicate difficulty accepting instruction from a supervisor in a work setting."  A September 2008 VA treatment record noted that the Veteran's PTSD was "chronic, severe, and disabling."  A March 2011 VA examination report indicated that the Veteran was "severely impaired" as a result of his PTSD.  Finally, a June 2014 private employability evaluation discussed much of the above evidence and concluded that the Veteran had been unable to secure and follow substantially gainful employment from the year 2005, based solely on his service-connected conditions.  

The Board recognizes that additional contemporaneous medical records fail to demonstrate such a severe level of functioning, but affording the Veteran the benefit of the doubt, the Board finds that entitlement to TDIU is warranted from October 12, 2005.  

The Board also finds that there is no basis for the assignment of an effective date earlier than October 12, 2005.  As discussed, the underlying claim for entitlement to service connection for PTSD was received by VA on October 12, 2005, more than one year after his separation from service in 1969.  The Veteran did not bring a claim specifically for TDIU until November 2009.  Moreover, the claims file does not reflect that any communication filed prior to October 12, 2005, could be construed as a formal or informal claim for either service connection for an acquired psychiatric disorder or entitlement to TDIU.  


ORDER

Entitlement to an effective date of October 12, 2005, but no earlier, for the grant of entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


